IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

FORESCOUT TECHNOLOGIES, INC.,    )
                                 )
         Plaintiff/Counterclaim  )
         Defendant,              )
                                 )
      v.                         ) C.A. No. 2020-0385-SG
                                 )
FERRARI GROUP HOLDINGS, L.P., )
and FERRARI MERGER SUB, INC.,    )
                                 )
         Defendants/Counterclaim )
         Plaintiffs.             )

            ORDER CERTIFYING INTERLOCUTORY APPEAL

      This day of July 14, 2020, Defendants Ferrari Group Holdings, L.P. and

Ferrari Merger Sub, Inc. having made application under Rule 42 of the Supreme

Court for an order certifying an appeal from the interlocutory orders of this Court,

dated July 10, 2020 and July 13, 2020; and the Court having found that such orders,

in part, determine substantial issues of material importance that merit appellate

review before a final judgment and that the following criteria of Supreme Court Rule

42(b)(iii) apply: Rule 42(b)(iii)(A) and Rule 42(b)(iii)(H);

      IT IS ORDERED that the portions of this Court’s orders of July 10, 2020 and

July 13, 2020 specified in my Letter Opinion dated as of July 14, 2020 are hereby

certified to the Supreme Court of the State of Delaware for disposition in accordance

with Rule 42 of that Court.
/s/ Sam Glasscock III

Vice Chancellor